DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 3/1/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kris Lange on 3/7/2022.

The application has been amended as follows: 
In Claim 1,
On lines 14-16, delete the phrase “, for one or more angles of the first periodic angle signal and one or more angles of the second periodic angle signal,”.
In Claim 8,
On line 5, change “the first periodic angle signal” to -- the first periodic angle sensor --.
In Claim 9,
On line 5, change “the second periodic angle signal” to -- the second periodic angle sensor --.
In Claim 12,
On lines 11-12, delete the phrase “, for one or more angles of the first periodic angle signal and one or more angles of the second periodic angle signal,”.
In Claim 21,
On lines 11-12, delete the phrase “, for one or more angles of the first periodic angle signal and one or more angles of the second periodic angle signal,”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 4, 6-12, 14, 15, and 17-21 are allowed.
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of an error correction processor configured to: determine an estimated error signal associated with the uncorrected absolute angle signal by calculating a difference of (a) a product of the angle of the first periodic angle signal and the second number of features and (b) a product of the angle of the second periodic angle signal and the first number of features, and subtract the estimated error signal from the uncorrected absolute angle signal to generate a corrected absolute angle signal. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 12,
The primary reason for the allowance of claim 12 is the inclusion of estimating an error signal associated with the uncorrected absolute angle signal by calculating a difference of (a) a product of the angle of the first periodic angle signal and the second number of features and (b) a product of the angle of the second periodic angle signal and the first number of features, and subtracting the estimated error signal from the uncorrected absolute angle signal to generate a corrected absolute angle signal. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 21,
The primary reason for the allowance of claim 21 is the inclusion of estimating an error signal associated with the uncorrected absolute angle signal by calculating a difference of (a) a product of the angle of the first periodic angle signal and the second number of features and (b) a product of the angle of the second periodic angle signal and the first number of features, and subtracting the estimated error signal from the uncorrected absolute angle signal to generate a corrected absolute angle signal. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858